SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended June 30, 2008 Commission File Number 0-32201 BIO- MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of Incorporation) (I.R.S. Employer Identification No.) 8885 Rehco Road, San Diego, California 92121 (Address of Principal Executive Offices) (Zip Code) (619) 398-3517 (Registrant's telephone number, including area code) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
